Citation Nr: 1611577	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1972.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the case for further development in March 2015.  That development was completed, and the case was returned to the Board for appellate review.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in January 2013.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument. See 38 C.F.R. §§ 20.90, 20.903 (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the Agency of Original Jurisdiction, as well as an April 2014 Informal Hearing Presentation.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.

2.  The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in August 2011, prior to the initial decision on the claims for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein. 

The Veteran was also afforded VA examinations in September 2011 and July 2015, and additional VA medical opinion was obtained in February 2012.  In addition, as noted above, the Board obtained a VHA opinion in October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2015 VHA opinion is adequate to decide the case because it is based on an accurate factual premise and a review of the claims file, including the Veteran's reported medical history and complaints.  The opinion also addresses the central medical issues and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the case was remanded in March 2015 to obtain an additional VA medical opinion regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.  As noted above, the Veteran was afforded a VA examination in July 2015, and a VA medical opinion was provided.  The Board did not find the July 2015 VA examiner's to be fully adequate, and therefore, requested the VHA opinion in this case.  Accordingly, the remand directives were ultimately accomplished, and as such, there has been substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

The Veteran has claimed that his current bilateral hearing loss and tinnitus are due to noise exposure during his military service.  Specifically, he has asserted that he was exposed to artillery fire, machine guns, and mortar fire while serving on temporary duty in Vietnam in February 1971 and that his hearing loss and tinnitus started in service.  See November 2011 statement in support of claim; March 2011 application for compensation and pension benefits.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131(West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claims.  38 C.F.R. § 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss and tinnitus.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis for hearing loss or tinnitus.  In fact, they include multiple audiograms, which do not demonstrate hearing loss as defined 38 C.F.R. § 3.385  

At the Veteran's September 1968 enlistment examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-- 
15
LEFT
5
-5
-5
-- 
5

The Veteran also denied having a medical history of hearing loss and ear trouble at his September 1968 enlistment examination.

At a February 1969 periodic examination, bilateral pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-10
-5
15
LEFT
5
-10
-10
0
10

At a July 1970 periodic examination, bilateral pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
25
LEFT
20
10
10
25
25

At a March 1971 examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
25
LEFT
10
5
0
15
15

Subsequently, at the Veteran's July 1972 separation examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
20
LEFT
10
5
5
25
2-

The Veteran also had a hearing loss profile of "H1." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  In addition, he denied having a medical history of hearing loss and ear trouble at that time. 

Moreover, the Veteran did not seek treatment immediately following his separation for hearing loss or tinnitus, and there is no evidence of those disorders within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many decades after his military service, and he did not complain of either disorder for many decades after his separation from service.  In fact, private medical records dated between 2008 and 2011 even noted that the Veteran's hearing was grossly normal.

Based on this evidence, the Board finds that sensorineural hearing loss and tinnitus, nor manifestations sufficient to identify the disease entity, were shown during service.  Rather, the hearing tests taken throughout active service were essentially normal, and the Veteran denied having any history of ear trouble or hearing loss during that time period.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss or tinnitus were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss and tinnitus may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board does acknowledge the Veteran's statement in his March 2011 claim that his hearing loss and tinnitus began in service.  The Veteran is competent to report his experience and symptoms in service and thereafter. While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331   (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing and ringing in his ears since his military service. However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he denied having ear trouble and hearing loss at his July 1972 separation examination. Moreover, objective testing in July 1972 did not reveal hearing loss as defined under 38 C.F.R. § 3.385.  As such, there is actually affirmative evidence showing that he did not have hearing loss or tinnitus in service. The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's more recent assertions of an onset since service, which were made in connection with a claim for compensation. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In addition, the Veteran has made inconsistent statements regarding the onset and history of his current disorders.  Although he reported that his tinnitus began in service when filing his claim in March 2011, he later told the September 2011 VA examiner that he did not know when his tinnitus started.

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  Therefore, the Board concludes that the Veteran's hearing loss and tinnitus did not manifest in service or for many years thereafter.

Nevertheless, the Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to noise exposure in service which caused his bilateral hearing loss and tinnitus.  The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards, as well as tinnitus. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his military service.

A September 2011 VA examiner opined that the Veteran's tinnitus was associated with his current hearing loss.  However, he stated that he could not opine as to whether the hearing loss or tinnitus were related to the Veteran's military service because the claims file was not available.

The September 2011 VA examiner later opined in February 2012 that the Veteran's hearing loss and tinnitus were less likely than not incurred in or caused by his military service.  In so doing, the examiner noted that the Veteran served as an electric power production specialist in communications and that he had noise exposure while serving in Vietnam.  However, he also observed that the Veteran had normal hearing during his period of service without any complaints of tinnitus.  The examiner further indicated that the Veteran worked as a diesel mechanic after service.  Therefore, the examiner believed that the disorders were more likely caused the Veteran's post-military occupational noise exposure.  The Board notes that the examiner did not explain the significance of the fact that the Veteran did not have hearing loss or tinnitus in service.  He also did not address the shift in his hearing thresholds during service.  Therefore, this medical opinion has limited probative value.

An additional medical opinion was obtained in July 2015.  The examiner again stated that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner again noted the Veteran's reported noise exposure, but observed that there were no complaints of hearing loss or tinnitus in service.  He explained that there was only a mild threshold shift in service and stated that it did not meet the VA definition of hearing loss.  The examiner further commented that the disorders were more likely related to the Veteran's post-military occupational noise exposure.  Nevertheless, the examiner still did not address the significance of the finding that the Veteran did not have hearing loss or tinnitus in service.  Nor did he discuss whether delayed-onset hearing loss or tinnitus could be related to the Veteran's military service.  Therefore, the Board finds that this medical opinion is also entitled to limited to probative value.  

In the October 2015 Veterans Health Administration (VHA) opinion, an audiologist opined that the Veteran's hearing loss and tinnitus are not at least likely as not related to military noise exposure.  In so finding, the audiologist addressed the threshold shifts during service, the lack of hearing loss and tinnitus in service, and the possibility of delayed-onset of hearing loss and tinnitus.  

Regarding the threshold shifts and lack of hearing loss in service, the audiologist stated that, while there were threshold shifts, all observed shifts were temporary in nature, except the right ear at the 500 hertz threshold and the left ear at the 500 and 4000 hertz thresholds.  However, the audiologist determined that the pure-tone thresholds were within normal limits for both ears at separation.  Therefore there was no hearing loss.

The audiologist also stated that the Veteran's thresholds shifts after his tour of duty in Vietnam did not demonstrate any auditory injury because there were no significant threshold shifts in the high frequencies.  Moreover, after citing a 2012 statement by the American College of Occupational and Environmental Medicine Task Force on Occupational Hearing Loss, the audiologist commented that low-frequency threshold shifts are wholly inconsistent with noise exposure.

As to the Veteran's lack of tinnitus in service, the audiologist observed that the Veteran indicated that tinnitus began in service in his March 2011 claim.  However, he also observed that the Veteran could not identify the date of onset at the time of the July 2015 VA examination.  He also did not believe there was evidence supporting a continuity of symptomatology.

The audiologist further cited a 2006 Humes report, which indicated that, as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  Therefore, the audiologist opined that the Veteran's exposure to occupational noise as a civilian is a much more likely explanation of any current tinnitus.

Finally, the audiologist addressed the delayed-onset of the Veteran's tinnitus and hearing loss. He observed that the Veteran's in-service job had a high likelihood of exposure to hazardous noise.  However, the audiologist also noted the Veteran's noise exposure after service, stating that research studies have shown that hazardous noise exposure has an immediate effect on hearing.  The audiologist cited medical literature from the Institute of Medicine in which it was concluded that a prolonged delay in the onset of noise-induced loss was unlikely.  That study also stated that there is insufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of the noise exposure.  That study further indicated that, although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  

After addressing the Board's questions, the audiologist opined that the tinnitus is likely related to the Veteran's hearing loss.  However, he also opined that the hearing loss and tinnitus are not at least as likely as not related to the Veteran's military noise exposure.

The Board finds that the October 2015 VHA opinion is adequate and the most probative evidence of record on this matter.  The examiner reviewed and detailed the relevant evidence in the claims file, including the Veteran's service treatment records, post-service medical records, and own reported history and complaints.  He also cited to relevant medical literature and relied on his own expertise, knowledge, and training.  In addition, the examiner supported his opinion with a clear and thorough rationale.

There is no medical opinion otherwise showing that the Veteran's current hearing loss and tinnitus are related to his military service.
 
The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the October 2015 VHA opinion outweighs the general assertions of the Veteran.  As noted above, the VHA examiner has training, knowledge, and expertise.  He reviewed the evidence of record, including the Veteran's own lay statements, and relied on his expertise in rendering his opinion supported by rationale.  He also cited to medical literature in support of his opinion.  Therefore, the Board finds that the October 2015 VHA opinion is more probative than the Veteran's lay statements.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service is that provided by the VHA examiner in October 2015, which weighs against the claims.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


